Citation Nr: 0700863	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-21 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

2.  Entitlement to an increased rating for left wrist 
synovitis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for left 
heel bone deformity.

4.  Entitlement to an increased rating for right foot 
deformity with bunion, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased (compensable) rating for 
deviated nasal septum with sinusitis.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The veteran testified before 
the undersigned at a videoconference hearing held in February 
2006. 

Although the issue of entitlement to a compensable rating for 
bilateral hearing loss was developed for appellate review, 
the veteran withdrew his appeal of that issue in February 
2006.

In an August 2004 statement, the veteran raised the issue of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for gastroesophageal reflux disease claimed to have resulted 
from medication prescribed by VA.  In the same statement, he 
also suggested that he had a right wrist disorder which 
originated in service.  The above two issues therefore are 
referred to the RO for appropriate action.

The issues of entitlement to an increased disability rating 
for left wrist synovitis and whether new and material 
evidence has been submitted to reopen a claim for service 
connection for hypertension are addressed in the decision 
below.  The remaining issues listed on the title page of this 
decision, and the issue of entitlement to service connection 
for hypertension on a de novo basis, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for hypertension was denied in a 
November 1995 rating decision; the veteran was notified of 
the decision and of his appellate rights with respect 
thereto, but did not appeal.

2.  The evidence received since the November 1995 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim for service connection for 
hypertension.  

3.  The veteran's left wrist synovitis is manifested by 
complaints of pain, but not by any substantial limitation of 
motion or clinically significant functional impairment due to 
pain.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for left wrist synovitis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5015, 5024 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist the veteran

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in an April 2004 correspondence.  The veteran has 
not been provided with notice of the information and evidence 
necessary to substantiate the initial rating and the 
effective date to be assigned a grant of service connection 
in the event his hypertension claim is successful, or the 
effective date to be assigned in the event his increased 
rating claim is successful.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As discussed below, 
however, new and material evidence has been submitted to 
reopen the claim for service connection for hypertension, and 
entitlement to an increased rating for the left wrist 
disorder is not warranted.  The veteran consequently has not 
been prejudiced by the failure to provide him with the 
additional notice contemplated by Dingess.

The record reflects that in March 2006, the veteran, through 
his representative, submitted copies of service medical 
records, private medical records for December 1998 to July 
2005, and VA treatment records for December 2002 to March 
2006.  While the submission was not accompanied by a waiver 
of initial RO consideration, the records are either 
duplicates of those previously considered by the RO, or do 
not pertain to the left wrist claim.  The Board consequently 
will proceed to adjudicate the hypertension and left wrist 
claims without first remanding the case to the RO for 
consideration of the evidence.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.

The record also reflects that the veteran was afforded a VA 
examination in connection with his left wrist claim. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


I.  Hypertension

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  Service incurrence of hypertension during 
wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A November 1995 rating decision denied entitlement to service 
connection for hypertension, on the basis that there was no 
diagnosis of hypertension in service or at any point 
thereafter.  The veteran was notified of the decision and of 
his appellate rights with respect thereto, but he did not 
appeal.  Consequently, service connection for hypertension 
may be considered on the merits only if new and material 
evidence has been received since the time of the November 
1995 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2006).

The evidence on file at the time of the November 1995 rating 
decision included service medical and dental records which 
show a blood pressure reading of 140/90 in January 1995; at 
that time, the veteran denied any history of hypertension.  
While being treated for gastroenteritis in April 1995, his 
blood pressure readings were recorded as 142/86, 158/85, 
151/100, 158/94, and 174/77.  On one occasion in May 1995, 
his blood pressure was 150/96.  An entry for July 1995 notes 
a blood pressure reading of 142/88; he was described as 
having mild elevation in his blood pressure, and was advised 
to monitor the blood pressure for 4 to 6 weeks.

The evidence previously considered also included the report 
of an August 1995 VA examination.  Cardiovascular examination 
at the time was normal, and his blood pressure was recorded 
as 145/81.  The diagnoses rendered did not include 
hypertension.

Pertinent evidence added to the record since the November 
1995 rating decision includes private medical records for 
January 1998 to July 2005.  Those records show that prior to 
2003, the veteran's systolic blood pressure ranged from 110 
to 150, and his diastolic blood pressure ranged from 70 to 
94.  The records show he presented in February 2003 with a 
blood pressure reading of 140/100; he was diagnosed with mild 
borderline hypertension.  An April 2005 entry noted a blood 
pressure reading of 150/110, resulting in a diagnosis of 
hypertension.  

The evidence on file at the time of the November 1995 rating 
decision notably did not include evidence of a diagnosis of 
hypertension.  The evidence added to the record includes 
private treatment records documenting treatment for 
hypertension.  When considered with the previous evidence of 
record documenting instances of blood pressure readings in 
service similar to those prompting the current diagnosis of 
hypertension, the Board finds that the private treatment 
records relate to an unestablished fact necessary to 
substantiate the claim, and raise a reasonable possibility of 
substantiating the claim.  The veteran's claim of entitlement 
to service connection for hypertension is reopened.

II.  Left wrist synovitis

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.41 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected left wrist synovitis, and the Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  

Service connection for left wrist synovitis was granted in a 
November 1995 rating decision, based in part on service 
medical records showing treatment for chronic left wrist 
tendonitis reported after engaging in activities such as 
weight lifting and using a punching bag.  The disability was 
assigned a 10 percent evaluation, and this disability rating 
has remained in effect since that time.

VA and private medical records on file for the period from 
September 1996 to March 2006 are largely silent for any left 
wrist complaints or findings.  Records for 2004 show that the 
veteran complained of the recent onset of intermittent 
bilateral hand tingling and numbness.  He evidenced no 
weakness, but was prescribed wrist splints to see if the hand 
symptoms could be alleviated; he refused to use the splints.  
The records show that neurological examination of the upper 
extremities revealed full strength, normal deep tendon 
reflexes, and intact sensation.

The veteran was examined by VA in February 2005.  He reported 
working in the electronics field.  He complained of left 
wrist pain and stiffness, mainly when lifting weights, but he 
denied any history of fracture, and denied using a brace.  He 
indicated that he did not treat the wrist complaints with 
anything other than analgesics he otherwise used primarily 
for other conditions.  He did not report any particular 
interference of the left wrist disorder with his job.  

Physical examination showed that the left wrist was nontender 
and lacked any deformity.  The veteran evidenced what the 
examiner described as a full range of left wrist motion, with 
extension to 80 degrees, flexion to 80 degrees, radial 
deviation to 20 degrees, and ulnar deviation to 40 degrees.  
He did not have any pain on motion testing, and did not 
exhibit any motor or sensory deficits.  X-ray studies of the 
wrist demonstrated the absence of any fracture, dislocation 
or arthritis.  The examiner diagnosed wrist pain, and 
explained that the veteran had no left wrist deficits, pain 
or discomfort.  The examiner did indicate that it was 
possible the left wrist would bother the veteran with 
weightlifting.
 
At his February 2006 hearing, the veteran testified that left 
wrist caused him problems with weightlifting and with 
repetitive movement.  He explained that it did affect his 
job, suggesting that he would miss a month of work at a time 
for his left wrist, although he later clarified that he 
actually did not normally miss work on account of the 
disorder.  The veteran indicated that his wrist had worsened 
since 1995 more in terms of frequency of episodes than in 
severity, and that the wrist pain affected his lifting 
ability and other uses of the joint, and occasionally 
interfered with job functions.  He explained that the wrist 
disorder caused problems when installing equipment overhead.  
He indicated that the wrist disorder was mostly productive of 
pain, but that there was a little swelling involved as well.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the degree of any limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2006).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The RO evaluated the veteran's left wrist synovitis as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5024 (tenosynovitis).  That code in turns provides that 
tenosynovitis will be rated based on limitation of motion of 
affected parts as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5215, a maximum 10 percent evaluation 
is warranted for limitation of wrist motion where 
dorsiflexion is less than 15 degrees, or where palmar flexion 
is limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215. 

The veteran is currently receiving the maximum schedular 
rating available under the diagnostic code for limitation of 
wrist motion other than ankylosis.  Moreover, on examination 
he demonstrated substantially full, and pain-free, range of 
left wrist motion.  His only limitation was in ulnar 
deviation.  He demonstrated pain-free ulnar deviation to 40 
degrees, whereas the normal range of motion for that plane of 
excursion is 45 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2006).  He maintains full strength in the wrist, without any 
evidence or complaints of fatigue or lack of endurance.  In 
other words, his left wrist is not ankylosed, and any 
functional impairment associated with left wrist pain does 
not even remotely justify assignment of a rating greater than 
10 percent.  DeLuca, supra.  Accordingly, the veteran is not 
entitled to a rating in excess of 10 percent under Diagnostic 
Codes 5214 (for ankylosis) or 5215.

In addition, physical examination does not show any left 
wrist deformity, X-ray studies of the wrist are negative for 
any fractures or other abnormalities, and there is no 
evidence of any impaired finger function.  An evaluation in 
excess of 10 percent under Diagnostic Codes 5210, 5211, 5212 
or 5213 (pertaining to, respectively, nonunion of radius and 
ulna, impairment of ulna, impairment of radius, and 
impairment of supination and pronation) is also not 
warranted.

The Board recognizes that the veteran complains of tingling 
and numbness in both hands.  He was prescribed wrist splints 
on a trial basis, but refused to use those devices, and at 
his February 2005 examination denied using any brace for the 
left wrist.  In any event, no deficits in function or 
sensation were identified on neurological examination of the 
veteran, and there is otherwise no evidence suggesting that 
his service-connected left wrist disorder involves a 
neurological component.
 
In sum, the veteran retains substantially full to full left 
wrist motion, even with consideration of functional 
impairment due to pain.  Accordingly, the Board concludes 
that a rating in excess of 10 percent for left wrist 
synovitis is not warranted.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2006).  The veteran contends that his job requires reaching 
overhead, and that his left wrist synovitis causes difficulty 
with those motions.  He also suggests that he sometimes 
misses up to a month of work at a time because of his left 
wrist disorder.  Notably, however, the veteran has not 
adduced any corroborative evidence of missed work on account 
of the left wrist disorder, let alone absences as substantial 
as an entire month at a time.  Moreover, at his hearing he 
explained that he in fact typically loses no work on account 
of the disorder.  

In any event, the record neither shows, nor does the veteran 
contend, that the veteran's employer has taken adverse action 
against him on account of the disorder, or that the disorder 
has otherwise impacted his employment.  Nor is there 
otherwise any evidence suggesting that his left wrist 
disorder has markedly interfered with his employment.  He 
apparently has remained employed with the same agency (that, 
is, with the Department of Veterans Affairs) for a number of 
years.
 
Nor is there evidence that the left wrist disorder has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  

Therefore, the Board finds that the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for hypertension has been presented; to 
this extent, the appeal is granted. 

Entitlement to an increased rating for left wrist synovitis 
is denied.


REMAND

The Board initially notes that in March 2006, the veteran 
submitted copies of service medical records, private medical 
records for December 1998 to July 2005, and VA treatment 
records for December 2002 to March 2006.  While most of those 
records are duplicates of those already considered by the RO, 
the VA treatment records contain entries beginning in March 
2005 which have not been considered by the RO, and which 
pertain directly to the severity of the veteran's service-
connected right and left foot disorders, and deviated nasal 
septum disorder.  Inasmuch as neither the veteran nor his 
representative has waived the right to initial consideration 
of that evidence by the RO, the Board will remand the foot 
and deviated nasal septum claims.  See 38 C.F.R. § 20.1304 
(2006).

With respect to the deviated nasal septum with sinusitis 
disorder, service medical records show that the nasal septum 
deviation affected the left passageway.  Private medical 
records on file consistently show a left septal deformity.  
In August 2004, a nasal endoscopy revealed that the left nare 
was 95 percent blocked.

When last examined by VA in April 2005, the veteran reported 
feeling that both of his nasal passageways were obstructed.  
He also reported experiencing between 2 and 4 sinus 
infections each year.  When examining the veteran, the 
examiner noted that there was a septal deviation occluding 
about 80 percent of the right nasal airway.  The examiner 
provided no findings as to any obstruction in the adjacent 
nasal airway.  Nor, in recording the frequency of the 
veteran's sinus infections, did the examiner elicit whether 
any of the episodes were incapacitating in nature, or whether 
they required prolonged treatment with antibiotics.

Given that it is unclear whether the April 2005 examiner was 
reporting blockage in the right or the left nasal passage, 
and as he in any event did not provide findings as to any 
obstruction in the adjacent nasal passage, and as he also 
failed to provide the findings relevant to evaluating the 
sinusitis component of the veteran's disorder, the Board 
finds that further VA examination of the veteran is required. 

Turning to the hypertension claim, while the veteran 
evidenced some blood pressure readings in service that were 
considered elevated, he was not actually diagnosed with 
hypertension in service or until many years later.  Under the 
circumstances, the Board is of the opinion that the veteran 
should be scheduled for a VA examination addressing the 
etiology of his hypertension.

With respect to the right foot deformity with bunion, service 
medical records show that the veteran was treated in service 
for a Tailor's and a Haglund's deformity of the right foot, 
and underwent a distal 5th metatarsal osteotomy.

At his February 2005 VA examination, he reported experiencing 
occasional numbness in the lateral aspect of the right foot.  
Physical examination revealed the presence of a healed scar 
on the lateral aspect of the calcaneus and on the lateral 
aspect of the fifth metatarsal.  There was slightly decreased 
sensation over the incision on the lateral aspect of the heel 
and lateral aspect of the foot.  No other scar findings were 
provided.
 
At his February 2006 hearing, the veteran testified that his 
right foot scar was numb.  His representative essentially 
requested that VA assign a separate rating for the scar.

Under the circumstances, the Board is of the opinion that 
another VA examination would be helpful in addressing the 
severity of the veteran's service-connected right foot 
disorder.  

In addition, in light of recent VA treatment records from 
April 1995 showing that the veteran was fitted for custom 
molded orthotics for both feet, the Board is of the opinion 
that his left heel bone deformity warrants re-examination as 
well.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the veteran 
to undergo a VA examination, preferably 
at the VA Medical Center (VAMC) in Little 
Rock, Arkansas, by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of the 
veteran's hypertension.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's hypertension is 
etiologically related to service, or 
whether it was manifest within one year 
of the veteran's discharge from service.  
The rationale for all opinions expressed 
should be provided.  The claims files 
should be made available to and reviewed 
by the examiner.  

2.  The RO should also arrange for a VA 
examination of the veteran, preferably at 
the VAMC in Little Rock, Arkansas, by a 
physician with appropriate expertise to 
determine the nature, extent and severity 
of the veteran's deviated nasal septum 
with sinusitis.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
examiner should make findings with 
respect to each of the following:

A.  Does the veteran experience 50-
percent obstruction of the nasal 
passage on both sides or complete 
obstruction on one side?  If not, 
what is the percentage of 
obstruction on each side?
  
B.  Does the veteran experience at 
least one incapacitating episode 
(i.e. one requiring bed rest and 
treatment by a physician) per year 
of sinusitis requiring prolonged 
(lasting four to six weeks) 
antibiotic treatment, or at least 
three non-incapacitating episodes 
per year of sinusitis characterized 
by headaches, pain, and purulent 
discharge or crusting?  If so, how 
many such episodes of incapacitating 
and/or non-incapacitating episodes 
per year does the veteran 
experience?

To the extent possible, the examiner 
should distinguish the manifestations of 
the veteran's service-connected deviated 
nasal septum with sinusitis from those of 
any other otolaryngological disorders 
found to be present, to include 
allergies.  The examiner should also 
provide an opinion as to the impact of 
the veteran's service-connected deviated 
nasal septum with sinusitis on his 
ability to work.  The rationale for all 
opinions expressed should be provided.  
The claims folders, including a copy of 
this remand, must be made available to 
and reviewed by the examiner.  The report 
is to reflect that a review of the claims 
files was made. 

3.  The RO should schedule the veteran 
for a VA examination, preferably at the 
VAMC in Little Rock, Arkansas, by a 
physician with appropriate expertise to 
determine the nature, extent and severity 
of the right foot deformity with bunion; 
and the nature, extent and severity of 
the left heel bone deformity.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be conducted, and all findings 
should be reported in detail.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare- 
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
physician should so state.  To the extent 
possible, the examiner should distinguish 
the manifestations of the veteran's 
service-connected right and left foot 
disorders from those of any other foot 
disorders found to be present, to include 
plantar fasciitis.  

With respect to each scar resulting from 
the right foot surgery in service, the 
examiner should describe the location of 
each scar, and respond to each of the 
following questions with respect to each 
scar:

(A) Is the scar superficial (i.e. 
not associated with underlying soft 
tissue damage) or deep (i.e. 
associated with underlying soft 
tissue damage)? 

(B) Does the scar cause limited 
motion? 

(C) What is the area, in square 
inches or square centimeters, 
covered by the scar? 

(D) Is the scar unstable (i.e. 
productive of frequent loss of 
covering of skin over the scar)? 

(E) Is the scar painful on 
examination? 

(F) Is the scar otherwise productive 
of limitation of function of the 
affected part? If so, identify the 
limitation of function caused by the 
scar.

The examiner should also provide an 
opinion as to the impact of the veteran's 
service-connected foot disorders on his 
ability to work.  The rationale for all 
opinions expressed should be provided.  
The claims folders, including a copy of 
this remand, must be made available to 
and reviewed by the examiner.  The report 
is to reflect that a review of the claims 
files was made. 

4.  Thereafter, the RO should prepare a 
new rating decision and re-adjudicate the 
issue of entitlement to service 
connection for hypertension based on a de 
novo review of the record; and 
readjudicate the issues of entitlement to 
increased ratings for right foot 
deformity with bunion, left heel bone 
deformity, and deviated nasal septum with 
sinusitis.  If the benefits sought on 
appeal are not granted in full, the RO 
should issue a supplemental statement of 
the case and provide the veteran and his 
representative an opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


